
	

114 S1672 IS: Commercial Driver Act
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1672
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2015
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To authorize States to enter into interstate compacts regarding Class A commercial
			 driver’s licenses.
	
	
		1.Short title
 This Act may be cited as the Commercial Driver Act.
		2.Interstate compact test program
 (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration shall establish a test program to allow States and the District of Columbia to enter into interstate compacts with contiguous States to standardize the requirements for drivers operating commercial motor vehicles in interstate commerce.
 (b)Mutual recognition of licensesA commercial driver’s licenses issued by 1 State participating in an interstate compact under subsection (a) shall be recognized as valid in every State that is participating in such compact.
 (c)StandardsIn developing an interstate compact under this section, participating States shall provide for minimum licensure standards acceptable for interstate travel under this section, which may include, for drivers under the 21 years of age—
 (1)age restrictions; (2)distance from origin (measured in air miles);
 (3)reporting requirements; or (4)additional hours of service restrictions.
 3.ApprovalAn interstate compact described in section 2 may not go into effect until it has been approved by the governor of each State (or the Mayor of the District of Columbia, if applicable) that is a party to the agreement, after consultation with the Secretary of Transportation and the Administrator of the Federal Motor Carrier Safety Administration.
 4.Savings provisionNothing in this Act may be construed to limit, or otherwise change, the authority to operate in Interstate Commerce for drivers over the age of 21, including by setting the minimum age requirement to receive a Class A commercial driver’s license at 18 years of age.
		
